By the Court.
(ShermaN, J., absent.) As to tbe first exception — It does not appear, upon inquiry, that tbe exhibits which failed of being committed to the jury, were suppressed by the defendant, or that they were material in *423tbe cause, except for tbe purpose of assessing damages, if tbe defendant bad been found guilty.
As to tbe other exception — tbat tbe jury bave found contrary to law and evidence — It doth not vitiate a verdict, tbat the jury bave mistaken tbe law or tbe evidence; for by tbe practice of this state, they are judges of both: But if they should find contrary to matter of record, or of estoppel, or what is admitted by tbe pleadings, tbe verdict would be exceptionable; neither of which is averred to be the case here; nor is it supposable, from the nature of tbe action and tbe issue.